TREG R. TAYLOR
ATTORNEY GENERAL

Cheryl R. Brooking (Alaska Bar No. 9211069)
Senior Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5232
Facsimile: (907) 276-3697
Email: cheryl.brooking@alaska.gov

Attorney for State of Alaska

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 STATE OF ALASKA,                            )
 Department of Fish and Game                 )
                                             )
               Plaintiffs,                   )
                                             )   Case No.: 3:20-cv-00195-SLG
 v.                                          )
                                             )
                                             )
 FEDERAL SUBSISTENCE BOARD,                  )
 et al.,                                     )    OPPOSITION TO SEALASKA’S
                                             )     MOTION TO FILE AMICUS
                                             )
               Defendants.                   )
                                             )
               And                           )
                                             )
 ORGANIZED VILLAGE OF KAKE,                  )
 Intervenor-Defendant                        )


      The State of Alaska, Department of Fish and Game (“State”), opposes Sealaska’s

Motion to file a second amicus brief. The proposed filing is irrelevant and misleading.

The proposed filing also attempts to include documents that are not part of the




         Case 3:20-cv-00195-SLG Document 53 Filed 08/05/21 Page 1 of 5
administrative record. For these reasons, Sealaska’s brief is not permitted under Fed. R.

App. P. 29.

       Under Fed. R. App. P. 29, amicus briefs are to be “relevant” and “desirable” in

that the brief “alerts the [court] to possible implications of the appeal.” Neonatology

Associates, P.A. v. C.I.R., 293 F.3d 128, 133 (3rd Cir. 2002). An amicus “as a true friend

of the court” should “seek to add value to [a court’s] evaluation of the issues presented on

appeal.” Prairie Rivers Network v. Dynegy Midwest Generation, LLC, 976 F.3d 761,

763 (7th Cir. 2020). Examples of helpful amicus would be “offering a different

analytical approach to the legal issues before the court” or “identifying how other

jurisdictions . . . have approached one or another aspect of a legal question.” Id. Amicus

that are irrelevant and misleading do not “assist the judges by presenting ideas,

arguments, theories, insights, facts, or data.” Voices for Choices v. Illinois Bell Telephone

Co., 339 F.3d 542, 545 (7th Cir. 2003).

       During the preliminary injunction state of this litigation, this court allowed

Sealaska – a native corporation and not a tribal sovereign – to file an amicus brief. ECF

23. At that time the State did not oppose; hoping the irrelevance of their briefing would

prove harmless. However, with Sealaska’s most recent briefing, they have again tried to

transform this case into something it is not by presenting misleading arguments and

including irrelevant information.

       Sealaska asserts that the State is attempting to harm shareholder interests and

Native culture (ECF 52 at 2) but that is absolutely wrong. The State filed this lawsuit


ADF&G v. Federal Subsistence Board                    Case No. 3:20-cv-00195-SLG
Opp. to Sealaska’s Motion to File Amicus
         Case 3:20-cv-00195-SLG    Document 53 Filed 08/05/21 Page 2 ofPage
                                                                        5 2 of 5
solely against the Federal Subsistence Board (“FSB”). This lawsuit is only directed at the

FSB for its failure to abide by federal laws and its actions taken beyond authority granted

by Congress. ECF 1.

       The State manages wildlife throughout Alaska in a manner to benefit all Alaskans,

regardless of their ethnic background. Alaska Constitution, Art. 8; AS 16.05. ANILCA

requires the FSB to manage the subsistence preference on federal public lands, when it is

necessary to restrict harvest, for all rural residents. ANILCA §§ 801, 802, 804. Neither

the State nor the FSB is allowed to discriminate based on a person’s ethnicity, and that is

not an issue in this case. By inventing an alleged harm, Sealaska claims an interest in this

litigation that is not supported by the facts. Furthermore, FSB has no authority except on

federal public lands, so no corporate lands are at issue in this litigation. Sealaska has no

interest in this case.

       The State’s Complaint, and its briefing, make it clear that the objection to

delegation of authority is directed at any delegation of authority by FSB to anyone

outside of a federal land management agency. ECF 1, ¶¶ 1, 29; ECF 49 at 33-34. There

are no implications, directly or indirectly, regarding Sealaska’s corporate interests..

       The State recognizes and supports Sealaska’s interest in preserving art and culture.

ECF 52 at 4-5. That is irrelevant in answering the questions before this court: whether

FSB acted within its statutory authority and complied with Congressional directives.

       In addition, Sealaska improperly seeks to include irrelevant documents that are not

part of the administrative record. ECF 51-3, a bill that never became law, and ECF 51-4,

ADF&G v. Federal Subsistence Board                    Case No. 3:20-cv-00195-SLG
Opp. to Sealaska’s Motion to File Amicus
         Case 3:20-cv-00195-SLG    Document 53 Filed 08/05/21 Page 3 ofPage
                                                                        5 3 of 5
Sealaska Heritage Institute paper on sharing food. “Judicial review of an agency decision

is limited to ‘the administrative record already in existence, not some new record made

initially in the reviewing court.’” ECF 43 at 3, citing Ctr. For Bio. Diversity v. Wolf, 447

F.Supp.3d 965, 973 (D. Ariz. 2020) (quoting Camp v. Pitts, 411 U.S. 138, 142 (1973)).

       For all of these reasons, Sealaska does not meet the minimum requirements of

Rule 29 for filing an amicus brief.

       DATED: August 5, 2021

                                           TREG R. TAYLOR
                                           ATTORNEY GENERAL


                                           By:    /s/ Cheryl R. Brooking
                                                  Cheryl R. Brooking
                                                  Senior Assistant Attorney General
                                                  Alaska Bar No. 9211069
                                                  Department of Law
                                                  1031 West Fourth Avenue, Ste. 200
                                                  Anchorage, AK 99501
                                                  Phone: (907) 269-5232
                                                  Facsimile: (907) 276-3697
                                                  Email: cheryl.brooking@alaska.gov
                                                  Attorney for State of Alaska




ADF&G v. Federal Subsistence Board                    Case No. 3:20-cv-00195-SLG
Opp. to Sealaska’s Motion to File Amicus
         Case 3:20-cv-00195-SLG    Document 53 Filed 08/05/21 Page 4 ofPage
                                                                        5 4 of 5
                               CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2021, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will

serve all counsel of record.

                                         /s/ Hannah B. Pothast
                                         Hannah B. Pothast
                                         Law Office Assistant




ADF&G v. Federal Subsistence Board                    Case No. 3:20-cv-00195-SLG
Opp. to Sealaska’s Motion to File Amicus
         Case 3:20-cv-00195-SLG    Document 53 Filed 08/05/21 Page 5 ofPage
                                                                        5 5 of 5
